Citation Nr: 0906381	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for 
Department of Veterans Affairs Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1949 to May 1958, 
and he died in July 2005.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona that 
denied the appellant recognition as the Veteran's surviving 
spouse for purposes of establishing eligibility for DIC 
benefits.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran and the appellant were married from May 1989 
to January 2004, at which time they divorced, and remarried 
in March 2005.

2.  The Veteran died in July 2005.  

3.  The Veteran and the appellant were married to each other 
for 1 year or more.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
surviving spouse of the Veteran have been met.  38 U.S.C.A. 
§§ 101(3), 103(b), 1102, 1304 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  However, in view of the favorable 
decision in this case, the Board is of the opinion that a 
discussion of the VA's "duty to notify" and "duty to 
assist" obligations is unnecessary.

In September 2005, the appellant filed a claim for 
entitlement to Dependency and Indemnity Compensation as the 
Veteran's surviving spouse.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. § 3.50(b).  

Dependency and Indemnity Compensation payable under 38 
U.S.C.A. § 1310(a) may only be paid to a surviving spouse of 
a veteran who died on or after January 1, 1957, who was 
married to the veteran: (1) Before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated; or (2) For one year or more; or (3) 
For any period of time if a child was born of the marriage, 
or was born to them before the marriage.  See 38 U.S.C.A. § 
1304 (West 2002); 38 C.F.R. § 3.54(c) (2008).

For periods commencing on or after January 1, 1958, where a 
surviving spouse has been legally married to a veteran more 
than once, the date of the original marriage will be used in 
determining whether the statutory requirement as to date of 
marriage has been met.  See 38 U.S.C.A. § 103(b) (West 2002); 
38 C.F.R. § 3.54(e) (2008).

A License and Certificate of Confidential Marriage and Decree 
of Divorce in the record indicate that the Veteran and the 
appellant were married from May 1989 to January 2004, at 
which time they divorced.  A Record of Marriage associated 
with the claims file reflects that the parties were remarried 
in March 2005.

In the decision underlying the present appeal, the RO denied 
the claim finding that the parties' first marriage did not 
qualify the appellant for eligibility for VA benefits because 
it ended in divorce.  The RO further concluded that the 
second marriage also did not qualify her for eligibility for 
VA benefits because it did not endure one year or more prior 
to the Veteran's death.  However, VA laws and regulations 
only require that the Veteran and the appellant to have been 
married one year or more and do not require that the one year 
period be a time period prior to the Veteran's death.  
Indeed, in a case such as this, where the parties have 
married more than once, the date of the original marriage 
will be used in determining whether the statutory 
requirements as to the date of marriage have been met.  See 
38 U.S.C.A. § 103(b); 38 C.F.R. § 3.54(e)  

In this case, the Veteran and the appellant's original 
marriage from May 1989 to January 2004, and subsequent 
remarriage in March 2005 clearly meet the statutory and 
regulatory requirements outlined above.  They were married 
for well over one year in duration prior to the Veteran's 
death.  Accordingly, the appellant is recognized as the 
surviving spouse for purposes of establishing eligibility for 
VA DIC benefits.



ORDER

Recognition of the appellant as the surviving spouse of the 
Veteran for purposes of establishing eligibility for DIC 
benefits is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


